        Case 2:19-cv-12749-LMA-KWR Document 30 Filed 08/24/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


MICHAEL R. HOLMES                                                       CIVIL ACTION

VERSUS                                                                     No. 19-12749

CORBETT REDDOCH, ET AL.                                                      SECTION I

                                 ORDER & REASONS

         Before the Court is plaintiff Michael Holmes’ (“Holmes”) motion 1 for an

extension of the deadline to file expert reports. Defendants Corbett Reddoch, Ryan

Herbert, H. Hardin, C. Lambert, Paul Durnin, and Gerald A. Turlich, Jr. (collectively,

“defendants”) oppose2 the motion. The Court declines to extend the expert deadline

for the following reasons.

                                             I.

         Rule 16(b)(4) of the Federal Rules of Civil Procedure provides that “[a] schedule

may be modified only for good cause and with the judge's consent.” Fed. R. Civ. P.

16. “The good cause standard requires the ‘party seeking relief to show that the

deadlines cannot reasonably be met despite the diligence of the party needing the

extension.’” S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d

533, 535 (5th Cir. 2003) (quoting 6A Charles Alan Wright et al., Federal Practice and

Procedure § 1522.1 (2d ed. 1990)).




1   R. Doc. No. 24.
2   R. Doc. No. 26.
      Case 2:19-cv-12749-LMA-KWR Document 30 Filed 08/24/20 Page 2 of 4



       Courts in the Fifth Circuit “consider four factors in assessing good cause: (1)

the explanation for the failure to comply with the scheduling order, (2) the importance

of the modification, (3) potential prejudice in allowing the modification, and (4) the

availability of a continuance to cure such prejudice.” Loza v. Select Portfolio

Servicing, Inc., No. 19-40687, 2020 WL 3494332, at *2 (5th Cir. June 26, 2020) (citing

Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990)); see also Reliance Ins.

Co.   v.   La.   Land   &   Exploration    Co., 110 F.3d 253,   257    (5th Cir.   1997).

Examining each of these four factors, on balance, the Court finds Holmes, who

proceeds pro se, has not established good cause.3

       Holmes offers two reasons for his failure to comply with the expert deadline

established in the scheduling order.4 First, he states that he: exchanged emails with

defendants’ counsel about adjusting the deadline; 5 “clearly understood, and it was

clearly intended, that an extension was agreed upon”;6 and believed the agreement

between the parties sufficed to reset the deadline. Even so, Rule 16(b)(4) plainly

states that a schedule can be “modified only . . . with the judge’s consent.” Fed. R.

Civ. P. 16(b)(4). Assuming arguendo that defense counsel agreed to an extension of

the expert deadline, that assent cannot, by itself, modify the deadline.7 Rule 16(b)(4)

requires a motion. Fed. R. Civ. P. 16(b)(4). The scheduling order reiterates this



3 The Court notes that Holmes is an attorney.
4 See R. Doc. No. 10 (setting May 13, 2020 to be plaintiff’s expert report and disclosure
deadline)
5 See R. Doc. No. 24-1, at 2.
6 Id. at 3.
7 For this reason, Holmes’ discussion of how courts interpret ambiguous language in

agreements is irrelevant.

                                           2
     Case 2:19-cv-12749-LMA-KWR Document 30 Filed 08/24/20 Page 3 of 4



requirement: “Deadlines, cut-off dates, or other limits fixed herein may only be

extended by the Court upon timely motion filed in compliance with Local Rules and

upon a showing of good cause.”8 Given this clear statement, Holmes’ belief that he

did not need to file a motion is not reason enough for this first factor to slant in his

favor.

         Second, Holmes asserts that he failed to comply with the scheduling order’s

expert deadline because of health issues affecting his daily life.9      He alleges that

some issues were caused by the ongoing COVID-19 pandemic, and others were “[d]ue

to the actions of defendants.”10 He names as ailments nightmares, chronic insomnia

and “resulting narcolepsy experiences,” fatigue, and depression, among others. 11

Significantly, Holmes fails to identify any needed expert or advise the Court why such

expert is needed. While the Court is sympathetic, it does not justify Holmes’ failure

to comply with the clear instructions in the scheduling order.

         As to the importance of the modification, Holmes argues that including experts

is important for his case, and he states that if he is not permitted to introduce experts,

he will be “disproportionately disadvantaged in present[ing] relevant evidence and

testimony.”12 This weighs in his favor.

         As to potential prejudice if the scheduling modification is allowed, defendants

contend that they would be prejudiced by an extension. Defendants argue that



8 R. Doc. No. 10, at 4 (emphasis added).
9 R. Doc. No. 24-1, at 4.
10 Id.
11 Id.
12 Id. at 5.



                                            3
        Case 2:19-cv-12749-LMA-KWR Document 30 Filed 08/24/20 Page 4 of 4



extending the expert deadline “at this late date with a rapidly approaching discovery

deadline would be fundamentally unfair[,]” as they “would possibly have to retain

experts to rebut the Plaintiff’s experts.”13 The Court agrees. See, e.g., HC Gun &

Knife Shows, Inc. v. City of Houston, 201 F.3d 544, 549–50 (5th Cir. 2000) (“When the

question for the trial court is a scheduling decision, such as whether a continuance

should be granted, the judgment range is exceedingly wide, for, in handling its

calendar and determining when matters should be considered, the district court must

consider not only the facts of the particular case but also all of the demands on

counsel's time and the court's.”). This factor weighs against extension.

         Finally, as to the availability of a continuance, the pretrial and trial dates have

already been continued.14 In the interest of judicial economy and efficiency, the Court

declines to again extend deadlines in the case.

         Three of the four factors weigh against plaintiff. Therefore, on balance, the

Court concludes that plaintiff lacks good cause. Absent good cause, the Court will

not consent to a modification of the scheduling order.

         Accordingly,

         IT IS ORDERED that the motion is DENIED.

         New Orleans, Louisiana, August 24, 2020.



                                            _______________________________________
                                                     LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE


13   R. Doc. No. 26, at 4.
14   See R. Doc. No. 23.

                                              4
